Mr. JUSTICE JONES, dissenting: It is the opinion of the majority in this case that certain conflicts in the trial testimony make the evidence insufficient to warrant a conviction. It is my opinion that these conflicts are either nonexistent or not significant enough to warrant reversal. It is also my opinion that the majority has ignored well-established law in Illinois in reaching its conclusion. I therefore respectfully dissent. First of all, the majority opinion states that the first witness for the State at trial, Compton, testified that during the robbery a man identified by Compton as defendant wore a “car coat,” sunglasses, and a wide-brimmed hat, and carried a chrome-plated revolver. The majority opinion then refers to defense counsel’s cross-examination of Compton regarding a police report made from Compton’s statement shortly after the robbery. Apparently the majority feels that this cross-examination demonstrated an inconsistency in Compton’s description of the robber identified as defendant. According to the police report, one of the robbers had been described as a male Negro with a gun, who had dark colored skin and had on gray pants and a black leather jacket. The report listed the robber’s age and height as unknown. Also according to the report, another one of the robbers had been described as a “Negro, color unknown,” who wore a large red hat with a white band. When questioned at trial about this report, Compton explained that he had not written this report, and that the report was inaccurate. He further explained that the robber referred to in the police report as the one who wore a red hat with a white band was the same robber who carried the pistol, that is, defendant. In light of the later testimony of the other witness for the State, Yates, that one robber carried a pistol and another carried a shotgun, Compton’s trial testimony cannot be said to conflict with the description in the police report. The majority also points out that Yates testified that the robber who carried the pistol was five feet eight and one-half or nine inches tall, wore sunglasses and a red hat, had a goatee and a flat nose, and did not look like the defendant. Compton had similarly described the sunglasses and the hat; however, Compton described the robber as five feet, ten inches tall, with thin sideburns. Additionally, Compton positively identified the robber as defendant on at least three separate occasions during the trial. The difference in the descriptions of the robber given by the two witnesses and the ability of one but not the other to positively identify defendant as the robber is readily explainable from their testimony. First, Compton, according to his own testimony, had been able to view the robber who wore the red hat, for thirty seconds, “give or take five seconds.” Yates, on the other hand, had been able to view the same robber for only “maybe four or five or six seconds.” Secondly, as Compton explained, defendant had been “thinner; thinner faced” at the time of the robbery. At the time of the trial, some two years and seven months later, defendant was “heavier.” Yates agreed that the robber had been thinner than was defendant at trial. Yates’ statement about the robber not looking like defendant is best viewed in the context in which it was made at trial: “Q. Is Mr. Yarbrough about the size of this person [the robber with the red hat]? A. At this point in time it is pretty difficult to me to tell — he doesn’t even — look like the same guy.” In light of the fact that Yates had only a brief glimpse of the defendant and the fact that a good deal of time had passed since the robbery, it is not difficult to understant Yates’ inability to positively identify defendant as the robber, especially if, as Compton claimed, defendant had been thinner at the time of the robbery. One further comment need be made with respect to the majority’s summary of the trial testimony. The majority accurately points out that Compton “agreed that a hat with a wide brim creates a discernible shadow in fluorescent lighting.” The majority fails to point out, however, that Compton went on to state that at the time of the robbery the shadow cast by the hat was not such that it affected his ability to see the robber’s face. The majority reaches the unsupported conclusion that both of the witnesses for the State “were equally credible.” The majority then goes on to quote from Clark v. State (1938), 65 Okla. Crim. 56, 82 P.2d 844, a 1938 Oklahoma case, and the only authority cited by the majority, in which the Oklahoma court reiterated a statement it had previously made in a 1916 case. Not only is Clark v. State not the law in Illinois, but also the facts of that case make it clearly inapposite to the instant case. In Clark v. State the defendant was charged with an unlawful sale of liquor. The State produced two witnesses to identify the defendant as the seller. The testimony of the second witness, Baker, tended to connect the defendant with the sale. However, the testimony of the first witness, Essary, who had been the purchaser of the liquor, was that the defendant “was not the man that sold and delivered the whiskey to him.” (65 Okla. Crim. 56, 63-64, 82 P.2d 844, 848.) Furthermore, two other witnesses corroborated this testimony of Essary; and the defendant, testifying in his own behalf, denied any participation in the sale. In contrast, Compton and Yates were the only witnesses who testified at the trial in the instant case. Compton positively identified defendant as the robber. Yates, unlike Essary, did not state that defendant was not one of the robbers. Yates merely responded that “[a]t this point in time” it was difficult for him to say whether defendant was the same size as one of the robbers, since “he doesn’t even — look like the same guy.” Contrary to the belief of the majority, it cannot be accurately stated that in the instant case one of the witnesses was “testifying to the guilt, and the other testifying to the innocence, of the accused.” (65 Okla. Crim. 56, 64, 82 P.2d 844, 848.) Rather, in the instant case one witness testified to the guilt of the accused; the other witness was simply unsure. As to the majority’s conclusion that both witnesses were equally credible, I need only point out that the jury in the instant case must have believed Compton’s positive identification of defendant as one of the robbers and must have discounted Yates’ inability to make the same identification. In light of the difference in the lengths of time which the two witnesses were able to view the robber’s face, the jury’s assessment of the testimony was completely justified. In Illinois the law has long been that the positive identification by one witness who had ample opportunity for observation is sufficient to support a conviction. (People v. Auriene, 361 Ill. 440, 198 N.E. 206; People v. Guyton, 53 Ill. 2d 114, 290 N.E.2d 209; People v. Bricker, 23 Ill. App. 3d 394, 319 N.E.2d 255; People v. Johnson, 24 Ill. App. 3d 152, 320 N.E.2d 69.) The jury, who not only hears the testimony, but also sees the defendant, is in a superior position to evaluate discrepancies in the description of the defendant, relative to his height, weight, complexion, and wearing apparel; and the reviewing court should not say that the jury was required to regard such discrepancies as sufficient to create a reasonable doubt. (People v. Nicholson, 55 Ill. App. 2d 361, 204 N.E.2d 482; People v. Jackson, 8 Ill. App. 3d 312, 290 N.E.2d 687 (abstract opinion).) Furthermore, inconsequential omissions and inconsistencies in a description given to the police are merely elements for the jury to consider in determining the weight to be given testimony dealing with identification. (People v. Guyton; People v. Bricker.) And at trial, any conflict in the identification testimony, even a direct and irreconcilable conflict, is for the jury to consider. (People v. Goodpaster, 35 Ill. 2d 478, 221 N.E.2d 251, cert. denied, 386 U.S. 967, 18 L. Ed. 2d 120, 87 S. Ct. 1051; People v. Oestringer, 24 Ill. App. 3d 185, 321 N.E.2d 146; People v. Murray, 34 Ill. App. 3d 521, 340 N.E.2d 186.) For it is the peculiar prerogative of the jury to determine the credibility of each witness and the weight to be given to the testimony of that witness. People v. Goodpaster; People v. Oestringer; People v. Murray. A reviewing court should not set aside a jury’s determination of guilt unless the testimony was so unsatisfactory or improbable as to leave a reasonable doubt as to the defendant’s guilt. (People v. Williams, 52 Ill. 2d 455, 288 N.E.2d 406; People v. Zuniga, 53 Ill. 2d 550, 293 N.E.2d 595.) In this case the evidence of defendant’s guilt was neither unsatisfactory nor improbable. The jury’s verdict was totally justified. In light of the facts of the instant case and the well-established law in this State, it is easy to see why the majority failed to cite a single Illinois case. In my opinion the result the majority has reached is clearly in error.